DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1, 16 and 17 have been considered but are moot because the claims have been amended with new limitations thus it necessitates a new ground of rejection as in the followings.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.  Claim(s) 1, 2, 4, 5, 9, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander et al. (Publication No. US 2013/0279401) and further in view Xu et al. (Publication No. US 2018/0063696).
 	Regarding claim 1, (Currently amended) Sander teaches a communication system that is a part of a first network, the first network associated with a first service area; the communication system for providing a wireless terminal access to a network via a second network that is associated with a second service area different to the first service area,  the wireless terminal storinq an identification number for accessing the first network (Sander, the Abstract, Figure 2, pp [11]-[14]), the communication system beinq configured to: 
 	receive a connection initiation request on C-plane from the wireless terminal (Sander, Figure 1, pp [4]-[5], [36]-[38]; Figure 2 pp [9]-[14]); 
 	select, in response to the connection initiation request, a gateway on U-plane of a network whose service area is outside of the first service area, the network connected to the second network and providing said access to the network, wherein said selectinq is based on an obtained network ID of the second network (Sander, Figure 1, pp [4]-[5], [36]-[38], [67]-[68]; Figure 2, pp [9]-[14]); and 
 	send a gateway ID of the selected gateway on U-plane toward the second network (Sander, Figure 1, pp [4]-[5], [36]-[38], [67]-[68]; Figure 2, pp [9]-[14]).
  	Sander briefly teaches an IPX network 202 is an open system interconnection network layer protocol located between a home network and a visited network for running TCP/IP as well to allow Internet connectivity. 
a third network” in the context of  “a third network whose service area is outside of the first service area, the third network connected to the second network and providing said access to the network”. 
 	Xu teaches “a third network whose service area is outside of the first service area, the third network connected to the second network and providing said access to the network” (Xu, Figure 1, pp [16]-[17], [23]-[24]: a third network 140; Figure 2A, pp [25]-[28]: a third network 230). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sander by incorporating teachings of Xu, method and system providing data access to a user network device roaming in a visited network (a second network) that is able to receive services in an access network (Internet) promptly and effectively even the user travels across different geographical regions or countries.   
 	Regarding claim 16, (Currently amended) Sander teaches a communication method implemented by a communication system that is a part of a first network, the first network associated with a first service area, the communication method for providing a wireless terminal access to a third network via a second network that is associated with a second service area different to the first service area, the wireless terminal storinq an the communication method (Sander, the Abstract, Figure 2, pp [11]-[14]), comprising steps of: 
 	receiving a connection initiation request on C-plane from the wireless terminal (Sander, Figure 1, pp [4]-[5], [36]-[38]; Figure 2 pp [9]-[14]); 
 	selecting a gateway on U-plane of the network that is connected to the second network based on an obtained network ID of the second network, in response to the connection initiation request (Sander, Figure 1, pp [4]-[5], [36]-[38], [67]-[68]; Figure 2, pp [9]-[14]); and 
 	-4-sending a gateway ID of the selected gateway on U-plane toward the second network (Sander, Figure 1, pp [4]-[5], [36]-[38], [67]-[68]; Figure 2, pp [9]-[14]).  
    	Sander briefly teaches an IPX network 202 is an open system interconnection network layer protocol located between a home network and a visited network for running TCP/IP as well to allow Internet connectivity. 
 	Sander, however, does not teach “a third network”.
 	Xu teaches “a third network” (Xu, Figure 1, pp [16]-[17], [23]-[24]: a third network 140; Figure 2A, pp [25]-[28]: a third network 230). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of 
 	Regarding claim 17, (Currently amended) Sander teaches a non-transitory computer-readable storaqe medium storing a program, which, when executed, causes a computer of a communication system that is a part of a first network, the first network associated with a first service area, to perform a communication method for providing a wireless terminal access to a third network via a second network that is associated with a second service area different to the first service area, the wireless terminal storinq an identification number for accessing the first network (Sander, the Abstract, Figure 2, pp [11]-[14]), the communication method comprising steps of: 
 	receiving a connection initiation request on C-plane from the wireless terminal (Sander, Figure 1, pp [4]-[5], [36]-[38]; Figure 2 pp [9]-[14]); 
 	selecting a gateway on U-plane of the network that is connected to the second network based on an obtained network ID of the second network, in response to the connection initiation (Sander, Figure 1, pp [4]-[5], [36]-[38], [67]-[68]; Figure 2, pp [9]-[14]); and 
 	sending a gateway ID of the selected gateway on U-plane toward the second network (Sander, Figure 1, pp [4]-[5], [36]-[38], [67]-[68]; Figure 2, pp [9]-[14]).
 	Sander briefly teaches an IPX network 202 is an open system interconnection network layer protocol located between a home network and a visited network for running TCP/IP as well to allow Internet connectivity. 
 	Sander, however, does not teach “a third network”.
 	Xu teaches “a third network” (Xu, Figure 1, pp [16]-[17], [23]-[24]: a third network 140; Figure 2A, pp [25]-[28]: a third network 230). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sander by incorporating teachings of Xu, method and system providing data access to a user network device roaming in a visited network (a second network) that is able to receive services in an access network (Internet) promptly and effectively even the user travels across different geographical regions or countries.   
 	Regarding claim 2. (Currently amended) Sander, as modified by Xu, teaches the communication system according to claim 1, wherein obtaining is performed by receiving the network ID of from the second network (Sander, pp [36]-[38], [67]-[68]; Figure 2, pp [9]-[14]; and Xu, Figure 1, pp [16]-[17], [23]-[24]: a third network 140; Figure 2A, pp [25]-[28]). 
	Regarding claim 4. (Original) Sander, as modified by Xu, teaches the communication system according to claim 2, wherein the network ID is an IP address which is a U-plane destination included in a signaling from the second network (Sander, pp [36]-[38], [67]-[68]).  
 	Regarding claim 5. (Original) Sander, as modified by Xu, teaches the communication system according to claim 1, wherein obtaining is performed by referring to a registered network table stored on HLR/HSS based on the identification number (Sander, pp [102], [127]-[128]).
 	Regarding claim 9. (Previously Presented) Sander, as modified by Xu, teaches the communication system according to claim 6, wherein the gateway on U-plane is selected by referring to correspondence between a plurality of network IDs and one or more gateways on U-plane associated with a network with each network ID (Sander, pp [36]-[38], [67]-[68]).  
 	Regarding claim 12. (Currently amended) Sander, as modified by Xu, teaches the communication system according claim 11, wherein the gateway on U-plane does not show a C-plane function when the wireless terminal accesses the third network via the (Sander, Figure 2, pp [9]-[14]; and Xu, Figure 1, pp [16]-[17], [23]-[24]: a third network 140; Figure 2A, pp [25]-[28]).
 	Regarding claim 14. (Currently amended) Sander, as modified by Xu, teaches the communication system according to claim 1, wherein the system does not show a U-plane function when the system provides an access to the third network via the second network to the wireless terminal (Sander, Figure 2, pp [9]-[14]; and Xu, Figure 1, pp [16]-[17], [23]-[24]: a third network 140; Figure 2A, pp [25]-[28]).

8.  Claim(s) 3, 6-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander et al. (Publication No. US 2013/0279401) and further in views of Xu et al. (Publication No. US 2018/0063696) and KATAYAMA et al. (Publication No. US 2015/0334042). 
  	Regarding claim 3, (Currently amended) Sander, as modified by Xu, does not teach the communication system according to claim 2, wherein the network ID is a Mobile Country Code (MCC) and a Mobile Network Code (MNC).  
 	KATAYAMA teaches “the network ID is a Mobile Country Code (MCC) and a Mobile Network Code (MNC)” (KATAYAMA, pp [88]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of 
 	Regarding claim 6. (Previously Presented) Sander, as modified by Xu, does not teach the communication system according to claim 1, wherein the gateway on U-plane is selected by using a distance from a network with the network ID as a criterion based on the network ID.
 	KATAYAMA teaches “the gateway on U-plane is selected by using a distance from a network with the network ID as a criterion based on the network ID” (KATAYAMA, pp [88]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sander and Xu, by 
 	Regarding claim 7. (Original) Sander, as modified by Xu, does not teach the communication system according to claim 6, wherein the distance is an over-network distance. 
 	KATAYAMA teaches “the distance is an over-network distance” (KATAYAMA, pp [88]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sander and Xu, by incorporating teachings of KATAYAMA, system and method for performing network congestion control wherein instructions and messages are exchanged between network nodes and mobile terminals for determining and resolving issues, wherein the 
  	Regarding claim 8. (Original) Sander, as modified by Xu, does not teach the communication system according to claim 6, wherein the distance is a geographical distance. 
 	KATAYAMA teaches “the distance is a geographical distance” (KATAYAMA, pp [88]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sander and Xu, by incorporating teachings of KATAYAMA, system and method for performing network congestion control wherein instructions and messages are exchanged between network nodes and mobile terminals for determining and resolving issues, wherein the network id information can be configured using MCC and MNC to identify the network id information for groups of cells or network nodes over network distances with the aid of a cloud RAN architecture in the communication system thus improving the 
 	Regarding claim 11. (Previously Presented) Sander, as modified by Xu, does not teach the communication system according to claim 1, wherein the gateway on U-plane is configured by one or more cloud instances.
 	KATAYAMA teaches “the gateway on U-plane is configured by one or more cloud instances” (KATAYAMA, pp [88]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sander and Xu, by incorporating teachings of KATAYAMA, system and method for performing network congestion control wherein instructions and messages are exchanged between network nodes and mobile terminals for determining and resolving issues, wherein the network id information can be configured using MCC and MNC to identify the network id information for groups of cells or network nodes over network distances with the aid of a cloud RAN architecture in the communication system thus improving the distance communication for terminals and network nodes over the network distances and therefore improving the efficiency and 
 	Regarding claim 13. (Previously Presented) Sander, as modified by Xu, does not teach the communication system according to claim 1, wherein the system is configured by one or more cloud instances.  
 	KATAYAMA teaches “the system is configured by one or more cloud instances” (KATAYAMA, pp [88]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Sander and Xu, by incorporating teachings of KATAYAMA, system and method for performing network congestion control wherein instructions and messages are exchanged between network nodes and mobile terminals for determining and resolving issues, wherein the network id information can be configured using MCC and MNC to identify the network id information for groups of cells or network nodes over network distances with the aid of a cloud RAN architecture in the communication system thus improving the distance communication for terminals and network nodes over the network distances and therefore improving the efficiency and effectiveness of communication thanks to resource sharing and collaboration between network devices/nodes.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644